Title: From George Washington to Henry Laurens, 22–23 October 1778
From: Washington, George
To: Laurens, Henry


          
            sir
            Camp near Frederick’sburg Octobr 22d[–23] 1778
          
          I have been Honoured, in due order, with your favors of the 13 & 16 Instant; the former came to hand on Sunday Evening—the latter to day. The several matters, which are the Objects of them, shall have my attention, as far as it shall be practicable.
          
          
          
          With respect to the practices complained of by Governor Livingstone, the Extract from his Letter, transmitted by Congress, conveyed the first intimation I had of them. I have written to Lord Stirling upon the occasion, and requested him to inquire into the matter & to report the result. The party stationed in the Neighbour hood of Shrewsbury, was placed there chiefly for the purpose of gaining intelligence—and under an Active & sensible, Officer. I shall be sorry if his conduct is reprehensible, for having carried on or sanctioned an illicit traffic with the Enemy; however I would observe, without the most distant intention of decideing in this case, that persons employed to obtain information—are frequently obliged to allow a certain sort of commerce—as the most probable—and indeed the only means, by which they can get access to the Enemy & satisfaction in the points they wish.
          Previous to the receipt of your Letter, inclosing a Copy of Colo. Hartley’s, I had determined and ordered another Regiment to march and cooperate with those under Colo. Alden and Lieutt Colo. Butler, which have been employed on the frontiers of this state for some time. It was intended that the whole should go against the settlement of Anaguaga, with such Militia as might join; but from the accounts received this morning, I have reason to hope—that Lt Colo. Butler has already destroyed the Town. I am now consulting Governor Clinton & General Schuyler, who are much better acquainted with the frontiers in this Quarter than I am, upon the practicability of an expedition upon a larger scale, against Chemung. I dont know what will be the result; but I am apprehensive from the advanced season of the year and the daily encrease of the Rivers and Creeks—it will be found impracticable or at least extremely difficult in the execution.
          I have written to General Heath to take immediate measures for carrying into effect, the intention of Congress, respecting the removal of the Convention Troops, in case Sr Henry Clinton has not furnished Supplies of provision and fuel, according to their Resolution of the 11th Ulto. The matter now rests upon this footing, as passports have not been granted for our Vessels—or any answer given to the application upon the subject. It will not be possible for me to send proper Guards from the Army to escort the Troops on their march—and therefore—I have requested General Heath to employ a sufficient number of the Massachusets’ Militia to conduct them to Connecticut. I shall make a like requisition to Governor Trumbull—and it will be necessary, that the several States in succession, through which they are to pass, be called upon in the same manner.
          With respect to seditious papers—calculated to excite dissentions & mislead the people—Congress may be assured—that whenever they are sent from the Enemy by a flag and they come to my hands, I shall 
            
            
            
            not fail to suppress them. I fear however, the avenues and channels in which they may be conveyed, are so various and so numerous—that no exertions will be found sufficient entirely to prevent the evil.
          Having mentioned the subject of seditious papers—I beg leave to observe—that the Commissioners in their late proclamation and Manifesto have touched upon every thing to awaken the fears of the people. They have thrown out an implied threat, to change the manner of  the War to one of a more predatory and destructive kind. They may have done this only in terrorem; but it is possible, that it may be intended, as a serious principle of practice. It perhaps may not be imprudent to guard against it, by fortifying our most valuable and most accessible Sea ports. Immediately after the Action of Monmouth I sent General portail to form a plan of fortification for the Delaware. While he was in the execution of this—he was called away at General Lee’s instance as a Witness in his trial. After this was over I thought it necessary, that he should turn his attention to the Highland posts; and lately, the possibility of an Enterprize against the french fleet and the Town of Boston determined me to send him to that place, to take measures for their common security. previous to this however he had sent Colo. Laumoy to prepare the way, by taking plans of the River and the Adjacent Country, near philadelphia. These points I deemed it material to mention—and submit to Congress the propriety, as Colo. Laumoy is not yet returned, of their directing a number of Men, to prosecute the defences.
          October 23d. Congress, I make no doubt, will have heard from Lord Stirling, or through some Other Channel—before this reaches them—that a considerable fleet sailed from York on the 19th & 20th and put to sea. According to advices, it consisted of about 150 sail—including transports & Ships of War. The amount of the Troops on board is not known; but from the current of intelligence—they are those mentioned in my Letter of the 18th with some additional corps; and it is the general opinion—that they are destined for the West Indies. There are many reasons in favor of this and among them—the taking of Dominica by the French is a very weighty one. However, as Boston & Count D’Estaing’s Squadron are capital Objects, and those only on the Continent to which we can hope to afford succour; I thought it prudent and the part of caution—to put three Brigades Viz.—Poor’s—patterson’s & the late Learned’s in motion on the 18—19 & 21st Instant which are ordered to proceed for the present, as far as Connecticut River. Nixon’s Parson’s & Huntington’s follow to day and are now on the march. Those movements will be attended with many great inconveniences, arising more particularly from the difficulty of supplying flour; but as I have already observed, tho all 
            
            
            
            reasoning is against an Eastern expedition at this time, especially with a Detachment, they are such as could not be avoided. Besides advancing these troops—I wrote to General Heath yesterday morning, to request as many of the Neighbouring Militia as would make the whole number, comprehending those already assembled, Five Thousand—which I trust with the other forces in the Eastern Quarter, will be sufficient to delay the operations of the Enemy, if they are going against Boston, till we can give further—and I hope effectual relief.
          I beg leave to inclose an Extract from a Letter of the 20th Instant from Genl Hand, who is going to take the command at Albany, respecting the distressed Inhabitants of the German Flats. In consideration of their sufferings—and of the great importance of the settlement to us, I have consented to his furnishing them with provision, agreable to the propositions between him & Governor Clinton, till Congress shall be pleased to de[c]ide whether they are to be supplied at the expence of the States—or upon what other terms & for how long.
          I have the Honor to transmit a Copy of Lieutenant Colo. Butler’s Journal, which I just now received in a Letter from General Stark. Congress will perceive by this—that he has effectually destroyed the Settlements of Anaguaga & Unindillo—and returned with the Troops under his command to Schoharie. I hope their destruction will give some relief to the Frontier Inhabitants of this & the States of Jersey & Pensylvania—at least for this year—as they were places of Rendezvous for the Savages & Tories who infested them—and where they deposited a part of their plunder.
          We are again distressed for want of Money. The Military Chest is quite exhausted—and near three Months full pay due the Army. I wish A Supply to be sent to the pay master as soon as possible. I have the Honor &c.
          
            Go: Washington
          
          
          p.s. I have written to Lord Stirling & requested him as he is much nearer Congress than I am—to transmit them information of any material occurrences that may come to his knowledge respecting the movements of the Enemy.
          
        